Title: From George Washington to James Bowdoin, 28 February 1777
From: Washington, George
To: Bowdoin, James

 

Sir
Head Quarters Morris town 28th Feby 1777

I yesterday recd a letter from Lieut. Colo. Campbell of the 71st Regt dated Concord Goal 4th of this Month.
The Colo., in this letter, gives me such an account of the severity of his Confinement, as is scarce ever inflicted upon the most atrocious Criminals. The following Extract of his letter shews the Reasons that were given to him upon his Confinement. “The first of this Month, I was carried, and lodged in the common Goal of Concord, by an order of Congress, thro’ the Council of Boston, intimating for a Reason, that a refusal of Genl Howe to give up Genl Lee for six Feild Officers of whom I was one, and the placing of that Gentleman under the Charge of the provost at New York were the Motives of their particular ill treatment to me.” He then proceeds to give a description of the place in which he is confined, which if true, is shocking to humanity, and not to be justified upon the most strict interpretation of the resolve of Congress which is as follows “Should the proffered Exchange of General Lee for six Hessian Feild Officers be not accepted, and the treatment of him as above mentioned be continued, that the principles of retaliation shall occasion five of the said Hessian Feild Officers together with Lieut. Colo. Archibald Campbell or any other Officers that are or may be in our possession equivalent in number or Quality, to be detained, in order that the same Treatment which Genl Lee shall receive may be exactly inflicted upon their persons.”
By this you will observe, that exactly the same Treatment is to be shewn to Colo. Campbell and the Hessian Officers, that Genl Howe shews to Genl Lee; and as he is only confined to a commodious House with genteel accommodations, we have no right or reason to be more severe upon Colo. Campbell, who I would wish should, immediately upon the receipt of this, be removed from his present Situation, and put into a house where he may live comfortably.
Colo. Campbell mentions the case of Capt. John Walker of Colo. Gorehams Corps who he says is confined in the same Goal and in the apartment with the common Men. I know not what crime is alledged against Capt. Walker; but I will only observe that except there is very good foundation, such treatment is impolitic, for the Enemy have three hundred of our Officers, whom we have little Chance of exchanging, upon whom they may retaliate.
Colo. Campbell lodges a complaint against Capt. Bradford the Continental Agent, which if just, reflects dishonour upon our Service. He says “I was plundered of half my private property, the very necessary Articles of living, by the Continental Agent Capt. Bradford of Boston,

who has since as I am informed, seized upon and disposed of for the dirty consideration of Gain, the very side Arms of my Officers to whom they had been restored by the Captors and afterwards lodged in the hands of Major Chase of Boston by order of Genl Ward.”
I have given you Colo. Campbells own Words: if they are not true, Capt. Bradford may have an opportunity of wiping off the aspersion. But if it is a matter of fact, he ought to be obliged to account with Colo. Campbell for every farthing, for it appears that the Captors relinquishd their Claim.
Before I had closed my letter, I was honoured with your favors of the 11th and 13th Instants. Nothing distresses me more than the universal Call that is upon me from all quarters for fire Arms, which I am totally unable to supply. The scandalous loss, waste and private appropriation of public Arms during the last Campaign is beyond all Conception. Every State must exert itself and call upon their Colonels to produce Receipts or to account for the Arms that were delivered out to them last Year; I beg you will not only do this, but purchase all, fit for the feild, that can be procured from private persons, of which there must be a vast Number in the Government. I have wrote to Govr Cook to return Twelve hundred of the eighteen hundred Stand of Arms that were lent by your Agent to the State of Rhode Island, and I have also desired Colo. Lee to defer drawing for the three hundred Stand, till he finds that there is a certainty of raising his Regiment.
There can be no doubt, but that the Arms that are on hand should be delivered out to the Men that are first raised.
I desire you will, as I directed in my former Letters, forward on your Troops, as fast as they can be equipped, to the Northward. For Genl Schuyler continues to assure me, that he expects an Attack upon Ticonderoga, either by passage over the Ice, if the lake freezes, or by Water as soon as the Navigation is clear.
A Sum of Money went thro’ this place a few days ago for your State, so that your difficulties for want of Cash will be removed. I have the Honor to be Sir Your most obt Servt

Go: Washington


P.S. I omitted to mention above, that the Commissions of all the Officers upon the new Establishment are to bear date upon the 1st January 1777 and the precedency to be settled by a Board of Officers. I desire, for particular Reasons, that the Contents of the above letter, may not be suffered to go beyond the Council, for the present. Colo. Campbells Confinement may be enlarged, without assigning the Reasons publicly.

